Case 1:19-cv-21123-RNS Document 67 Entered on FLSD Docket 02/18/2020 Page 1 of 1



                                United States District Court
                                          for the
                                Southern District of Florida

 Adriana Ifergane, Plaintiff,              )
                                           )
 v.                                        )
                                           ) Civil Action No. 19-21123-Civ-Scola
 Pascal Fratellini and Scott Holland       )
 Defendants.                               )
                                        Judgment
       Plaintiff Adriana Ifergane and Defendant Scott Holland have jointly
 stipulated to the dismissal, with prejudice, of all claims brought by Ifergane
 against Holland. Further, the Court has granted summary judgment in favor
 Defendant Pascal Fratellini and against Ifergane. (Order, ECF No. 48.) Because
 nothing more remains for the Court to adjudicate, there is, finally, no just reason
 for delay of the entry of final judgment. The Court now enters final judgment in
 favor of Pascal Fratellini and against Adriana Ifergane, as required by Federal
 Rule of Civil Procedure 58. The Court directs the Clerk to close this case; any
 pending motions are denied as moot.
       The Court cancels the hearing set for Tuesday, February 18, 2020.
       Done and ordered at Miami, Florida, on February 14, 2020.


                                                ________________________________
                                                Robert N. Scola, Jr.
                                                United States District Judge
